Russell, C. J.
1. In tlie liglit of the provisions of section 2052 of the Civil Code of 1910, defining industrial life insurance, and the terms of section 2507, providing that the business of industrial life insurance shall not be affected by any legislation unless such insurance is expressly referred to, the act of 1923 (Acts Ex. Sess. 1923, p. 40) ehn not be properly construed to include industrial insurance agents. Consequently the petitioners in this ease were not subject to the special taxes sought to be collected, and the court erred in refusing air injunction.
2. The above ruling controls the decision in this case. The constitutional question, under a well-settled rule, will not be passed upon, because not necessary to the adjudication.

Judgment reversed.


All the Justices concur.

Charles Q. Edwards and Bouhan & Atlcinson, for plaintiffs.
George T. Gann, for defendant.